DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one aperture of claim 20, the coating of claim 15 and the sealant of claim 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear what is meant by the term “a sealant is secured with nth cavity.” The examiner is assuming that the applicant meant to say seal or O-ring since no sealant is disclosed or mentioned in the specification.
Claim 7 recites the limitation "the central axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (2018/0207460) in view of Weller (4,098,461).
Regarding claim 1, Abbott shows a nozzle comprising: a main body (101) having a sidewall, a first end and, a second end (fig 1b), wherein the main body has a central channel extending from the first end to the second end (104-102) and at least one aperture (the hoes in 101 leading to 100) extending through the sidewall distal to the second end and a retention means ( the tapered wall of the channel) is positioned within the channel positioned between the second end and the at least one aperture; a collar (106) having a lip (the portion near 100) disposed at a first end and a securement means (threads) disposed at a second end adjustably attached to the main body (fig 1b), wherein a cavity (Between 106 and 101)  is formed between the main body and the collar and in a first position the lip creates a substantial fluid tight seal with the main body (when 106 is threaded up and down with respect to 100); 
But fails to teach a blocker positioned within the channel of the main body, wherein the blocker freely rotating about a central axis of the channel; and means for axially retaining the blocker within the channel.
However, Weller teaches a nozzle that includes a blocker (30)  located in a channel, wherein the blocker freely rotating about a central axis of the channel. Additionally, the bottom  and top ends of the channel there is a retaining ring that  axially retains the blocker within the channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed toad the blocker and retention means of Weller  to the channel of Abbott and including the retaining rings at both ends of the channel to keep the blocker within channel. This modification would allow for the nozzle of Abbott to spray fluid in a pulsed manor (col 2, lines 22-23)
Regarding claim 2, the blocker has a feature (28) which is non-parallel to the flow of the fluid, wherein the feature encourages the rotation of the blocker about a central axis.  
Regarding claim 3,  the blocker has an upper end with a contour (28), wherein the contour generates a pulsating flow through the at least one aperture.
Regarding claim 4,  the main body has a fixture location (the side walls of the channel retaining rings), wherein the blocker interfaces with the fixture location to secure the blocker about the central axis (fig 4, Weller).  
Regarding claim 5, wherein the main body has a cavity (fig 1B Abbott).
Regarding claim 6, further comprising a sealant secured within the cavity (the examiner notes that there appears to be a seal or O-ring between 106 and 101 in Abbott.  
Regarding claim 18, Abbott shows a nozzle comprising: a main body (101) having a central channel with a first end and a second end (fig 1B), wherein a plurality of at least one aperture are present distal to the first end and extend from a central axis at a predetermined angle (the holes in the sidewall of 101);  15 of 17KRLA20.US.U.001 a hollow collar (106) rotatably connected to the main body, wherein a cavity is formed between the main body and the hollow interior of the collar and wherein the at least one aperture provides an entry from the central channel of the main body into the cavity (fig 1B);  
But fails to teach a blocker with an internal design to encourage rotation axially retained within the central channel relative to the at least one aperture, and wherein the blocker is able to rotate freely about a central axis.  
However, Weller teaches a nozzle that includes a blocker (30)  located in a channel. The blocker has an internal design to encourage rotation axially retained within the central channel relative to the at least one. Additionally, the bottom  and top ends of the channel there is a retaining ring that  axially retains the blocker within the channel.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed toad the blocker and retention means of Weller  to the channel of Abbott and including the retaining rings at both ends of the channel to keep the blocker within channel. This modification would allow for the nozzle of Abbott to spray fluid in a pulsed manor (col 2, lines 22-23).
Regarding claim 19, when the blocker has at least one castellation (28) on an upper end, wherein the castellation generates a pulsating flow through the at least one aperture.  
Regarding claim 20,  the blocker has at least one aperture (the spaces between ridges 28 or 23 are being considered apertures because the form an aperture in conjunction with the wall of the channel) on an upper end, wherein the aperture generates a pulsating flow through the at least one aperture.


Claim(s) 7-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (2018/0207460) as modified by  Weller (4,098,461) above, further in view of Deming (1,493,150)
Regarding claim 7, Abbott as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to disclose that the at least one aperture is positioned tangential to the central axis.  
However, Deming teaches tangential apertures that take fluid from a  central channel to a surrounding cavity (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the apertures of Abbott as modified above tangential to the central axis just as in Deming, in order to whirl the fluid as it exits the channel as taught by Deming (page 1, line 25).
Regarding claim 8, Abbott as modified teaches a nozzle comprising: a main body (101 Abbott) having a central channel with a primary exit orifice (102 Abbott), wherein a plurality of at least one aperture (holes in 101 Abbott) are positioned at predetermined locations and predetermined angles from a central axis (fig 1B Abbott);  14 of 17KRLA20.US.U.001 a collar (106, Abbott) rotatably connected to the main body, wherein a cavity (between 106 and 101 Abbott) is formed between the main body and the collar and the at least one aperture provide entry from the central channel of the main body into the cavity (fig 1B Abbott); and a blocker (Weler) secured within the central channel, wherein the blocker is able to rotate freely about a central axis but secured in a set position,
but fails to disclose that the at least one aperture is positioned tangential to the central axis.  
However, Deming teaches tangential apertures that take fluid from a  central channel to a surrounding cavity (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to make the apertures of Abbott as modified above tangential to the central axis just as in Deming, in order to whirl the fluid as it exits the channel as taught by Deming (page 1, line 25).
Regarding claim 9,  the blocker has an upper edge (fig 4, Weller), wherein the upper edge has a contour to create a pulsating fluid flow through the at least one aperture.  
Regarding claim 10, the main body has a protrusion (the retention rings of Weller) within the central channel, wherein the blocker is secured in position by the protrusion, but able to freely rotate about the central axis.  
Regarding claim 11,  the blocker has a double helix design (fig 8 Weller) to promote rotation of the blocker as a fluid passes through the blocker  
Regarding claim 12, wherein the blocker has a series of blades (28, 33, 34), wherein the blades force the blocker to rotate as a fluid passes over the blades.  
Regarding claim 13, wherein when the collar is moved from a first position a lip of the collar is in contact with an exterior surface of the main body, and when the collar is moved to a second position the lip and the exterior surface are no longer in contact and a secondary exit aperture is formed (collar 106 of Abbott moves up and don on threads to open and close gap 100).  
Regarding claim 14, the exterior surface of the main body is designed to mate with the lip of the collar and form a substantially fluid tight seal (fig 1b Abbott).  
Regarding claim 16,  further comprising a stopper (the retention rings of Weller), wherein the stopper is positioned within the channel to limit the blockers vertical movement within the channel about a central axis.  
Regarding claim 17, the primary exit orifice has a predetermined profile to produce a predetermined stream of fluid (fig 1b of Abbott).  

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (2018/0207460) as modified by  Weller (4,098,461) and Deming (1,493,150) above, further in view of Nakakubo (2007/0026269).
Regarding claim 15, Abbott as modified above shows all aspects of the applicant’s invention as in claim 8, bur does not teach  wherein the lip of the collar has a coating.  
However, Nakakubo teaches a valve that has a coating on its sealing elements [0103].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the coating of Nakakubo to the sealing lip of Abbott as modified above in order to increasing the sealing properties of the lip as taught by Nakakubo [0103].
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             7/28/2022